                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                 FORT MYERS DIVISION

COLVISTEC AG, a German corporation

               Plaintiff,

v.                                                 Case No: 2:18-cv-783-FtM-38CM

EQUITECH INT’L CORP and MIP
TECHNOLOGY CORPORATION,

             Defendants.
                                          /

                                OPINION AND ORDER1

      Before the Court is Plaintiff Colvistec AG's Renewed Motion to Strike Answer (Doc.

26) and Amended Certificate of Conferral Regarding Renewed Motion to Strike Answer

(Doc. 27). For the following reasons, the Court grants the Motion.

      Colvistec sued Equitech Int’l Corp. and MIP Technology Corporation to recover

unpaid debts (Doc. 1), and Equitech filed a pro se answer through Chairman Donald

Skelton (Doc. 11). Colvistec moved to strike the answer because corporations cannot

appear pro se and must be represented by counsel. (Doc. 15). Magistrate Judge Carol

Mirando denied the motion without prejudice and gave Equitech until January 21, 2019,

to retain counsel. (Doc. 15). Equitech did not comply, and Colvistec now renews its



1Disclaimer: Documents filed in CM/ECF may contain hyperlinks to other documents or
websites. These hyperlinks are provided only for users’ convenience. Users are
cautioned that hyperlinked documents in CM/ECF are subject to PACER fees. By
allowing hyperlinks to other websites, this Court does not endorse, recommend, approve,
or guarantee any third parties or the services or products they provide on their websites.
Likewise, the Court has no agreements with any of these third parties or their websites.
The Court accepts no responsibility for the availability or functionality of any hyperlink.
Thus, the fact that a hyperlink ceases to work or directs the user to some other site does
not affect the opinion of the Court.
motion to strike. (Doc. 26). Colvistec’s Counsel has informed the Court that Equitech

does not oppose the Motion. (Doc. 27).

       As Colvistec argues and Judge Mirando acknowledged, a corporation must be

represented by an attorney. Palazzo v. Gulf Oil Corp., 764 F.2d 1381, 1384 (11th Cir.

1985) (“The rule is well established that a corporation is an artificial entity that can act

only through agents, cannot appear pro se, and must be represented by counsel.”).

Equitech must appear and be heard by this Court only through legal counsel admitted to

the Court pursuant to Local Rules 2.01 or 2.02. M.D. Fla. 2.03(d).

       Accordingly, it is now

       ORDERED:

       Plaintiff Colvistec AG's Renewed Motion to Strike Answer (Doc. 26) is GRANTED.

       (1) Equitech Int’l Corp.’s answer (Doc. 11) is STRICKEN.

       (2) The Clerk is DIRECTED to mail a copy of this Order to Equitech Int’l Corp.

       DONE and ORDERED in Fort Myers, Florida this 24th day of January, 2019.




Copies: All Parties of Record




                                             2
